Citation Nr: 0919285	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ear 
disorder, claimed as ear pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  Hearing loss and tinnitus were not demonstrated during 
service or for several decades thereafter.

2.  The Veteran's currently-diagnosed bilateral hearing loss 
and tinnitus are not causally related to active service.

3.  The Veteran does not have a disability of the ears, other 
than hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).

3.  A bilateral ear disorder, claimed as ear pain, was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Bilateral Hearing Loss and Tinnitus

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.   For VA purposes, 
hearing impairment is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2008).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  An April 2003 VA 
audiological consult reflected a diagnosis of bilateral mild, 
sloping to severe, sensorineural hearing loss. Additional VA 
treatment records indicate the use of bilateral hearing aids 
by the Veteran. 

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to hearing loss or 
tinnitus.  Furthermore, his February 1946 separation 
examination reflected "perfect" scores on all audiological 
examinations completed. Based on the foregoing, none of the 
available service records demonstrate that a chronic hearing 
loss disorder or tinnitus was incurred in active service.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current hearing problem is causally related to 
active service for the reasons discussed below.

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to either ear until 
March 2003; over five decades following discharge from active 
service. The Veteran has indicated that he visited a clinic 
for his hearing in the 1990s.  In response to a request for 
these records, the clinic indicated that they did not have 
any records related to the Veteran. 

With respect to tinnitus, no complaints were noted until an 
April 2003 VA outpatient treatment visit.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran is competent to give 
evidence about the symptoms he experienced.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

However, the Board finds that the Veteran's reported history 
of continued hearing problems and tinnitus since active 
service is inconsistent with other evidence of record.  
Indeed, while he maintained that his hearing loss and 
tinnitus began in service, the separation examination 
reflected normal auditory acuity.  Furthermore, no complaints 
of tinnitus were noted. Moreover, the post-service evidence 
does not reflect treatment referable to hearing loss until, 
at best the 1990s, or for tinnitus until April 2003, both 
around five decades following active service.  

The Board has weighed the statements of the Veteran against 
the absence of documented complaints or treatment following 
active duty discharge and finds that his more current 
recollections as to symptoms experienced in the distance 
past, made in connection with claims for benefits as less 
probative.  Therefore, continuity has not here been 
established for hearing loss or tinnitus, either through the 
competent evidence or through his statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that his currently-diagnosed hearing loss 
or tinnitus are causally related to active service.  
Specifically, no medical professional has established a 
relationship between the Veteran's disorders and active duty.  

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), other organic diseases of 
the nervous system, to include sensorineural hearing loss, 
are regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In sum, the Board acknowledges that the Veteran has a current 
bilateral hearing loss and tinnitus.  However, given the lack 
of a hearing disorder and tinnitus noted in service, the 
absence of identified symptomatology for several decades 
after discharge, and the weight of competent medical evidence 
against the claims, the Board finds that equipoise is not 
shown and the benefit of the doubt rule does not apply.  As 
the weight of evidence is against the claims, the Board is 
unable to grant the benefits sought.
 
Bilateral Ear Pain

The Veteran has additionally claimed that he incurred a 
bilateral ear disorder, manifested by pain, in active duty 
service. However, having carefully reviewed the evidence of 
record, in light of these contentions and the applicable law, 
the Board finds that his claim fails because a bilateral ear 
disorder is not shown.

Service treatment records are absent for report of symptoms 
involving the Veteran's ears. A February 1946 separation 
examination indicated no disease or defect of the Veteran's 
ears. As such, the service treatment records fail to 
demonstrate that a chronic ear disorder was incurred in 
active service. 

Further, for entitlement to compensation, the evidence must 
show the existence of a current disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty. In the absence of an identified disease or injury, 
service connection may not be granted. See Sanchez-Benitez v. 
West, 25 F.3d 1356 (Fed. Cir. 2001).

At this time, apart from hearing loss and tinnitus, there is 
no competent evidence that the Veteran has a disease or 
injury of his ears. Significantly, there is no post-service 
medical evidence of a diagnosis of or treatment for, a 
bilateral ear disorder.
Moreover, the evidence does not indicate that he has a 
disease or injury to account for his ear pain.  Rather, a 
March 2005 VA outpatient treatment record noted ear pain 
associated with hearing aid use. A November 2005 VA 
outpatient treatment note additionally reflected pain 
associated with his hearing aids. 

The Veteran's claim for service connection for a bilateral 
ear disorder, claimed as ear pain, without underlying 
pathology, fails because there is no sufficient showing that 
these symptoms derive from an in-service disease or injury.  
In light of the absence of any evidence of a current 
disability, service connection is denied.  Accordingly, the 
Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply. As the weight of the evidence 
is against his claim for service connection the Board is 
unable to grant the benefit sought.

With respect to all his claims, the Board has also considered 
his written statements.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hearing loss, tinnitus, and an ear disorder are not the types 
of disorders that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements. See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February and October 2005 that fully 
addressed all notice elements and were sent prior to the 
initial RO decisions in these matters.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records. 
Moreover, given the absence of in-service evidence of chronic 
manifestations of hearing loss, tinnitus, and an ear 
disorder, no evidence of hearing loss or tinnitus for decades 
after separation, and no competent evidence of a nexus 
between service and his claims, a remand for a VA examination 
is be warranted.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral ear disorder, claimed as 
ear pain, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


